Citation Nr: 0844665	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-35 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial evaluation for 
bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 until July 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and September 2008 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The Board previously considered this appeal in January 2008 
and remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The Board notes that the claim initially included claims for 
service connection for hearing loss of the right ear and for 
an increased evaluation for hearing loss of the left ear.  
Concerning the issue of the left ear, after receipt of the 
June 2008 Statement of the Case concerning the evaluation of 
the left ear hearing loss, there is no indication in the 
claims file that the veteran filed a timely Substantive 
Appeal.  Accordingly, the RO appears to have closed the 
issue.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C.A. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].  

Subsequently, in a September 2008 rating decision, the RO 
granted service connection for hearing loss of the right ear 
and increased the evaluation for the bilateral hearing loss 
to 10 percent in a September 2008 rating decision.  The 
veteran appealed this decision; however no Statement of the 
Case was issued. The Board must therefore remand that issue 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999) (finding that where an NOD is filed, but 
a Statement of the Case (SOC) has not been issued, the Board 
must remand the claim so that an SOC may be issued)  

After the September 2008 Supplemental Statement of the Case, 
the veteran submitted a statement in December 2008 in which 
he discusses symptoms of his back disability.  This statement 
has not been considered by the RO, and no waiver of such 
consideration is of record.  Although this would generally 
require a remand for the RO to adjudicate the new evidence, 
the Board notes that the December 2008 statement relates to 
the appellant's current symptoms and treatment and 
essentially reiterates information previously conveyed.  
Because the additional evidence in question is duplicative of 
other evidence of record, this evidence need not be referred 
back to the RO. See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

The issues of tinnitus and hearing loss are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 2003, the veteran's lumbosacral strain 
was not manifested by severe limitation of motion or listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.

2.  Beginning August 2003, the veteran's lumbosacral strain 
was not manifested by limitation of flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

3.  There is no objective evidence of neurological 
disabilities associated with the lumbosacral strain.

4.  There is no evidence the veteran has a diagnosis of 
interveterbral disc syndrome or that the lumbosacral strain 
resulted in incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the prior 
year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5295, 5237 (2003-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2003, September 2003, May 
2004 and March 2008 that fully addressed all notice elements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran could reasonably be expected to 
have understood form the notice provided what was needed.  
Significantly, in his July 2003 application for benefits, the 
veteran requested a VA examination "in accordance with 
38 C.F.R. § 3.326."  Therefore, the veteran clearly was 
familiar with the regulations applicable to his claims.  
Additionally the veteran's statements to the RO clearly 
reflect the veteran read everything the RO sent him.  For 
example, in the March 2004 Notice of Disagreement (NOD), the 
veteran questioned the evaluation of his claim under a new 
set of criteria dated September 2003.  Similarly, in a 
December 2008 statement, the veteran cited the RO's reference 
to the VA examiner's statement.  As such, it is logical to 
assume the veteran also read the Diagnostic Code criteria 
that were provided to him in the September 2007 Statement of 
the Case.  Significantly, after that SOC, the veteran 
provided further statements and the claim was subsequently 
readjudicated in a September 2008 SSOC.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Additionally, while the veteran was never specifically 
informed of the need to demonstrate the effect the worsening 
of his back has on employment and daily life, the veteran 
provided this information in his statements to the RO.  For 
example, in the March 2004 NOD the veteran indicated he found 
it hard to get out of bed and further noted he lost a job due 
to time missed from work.  In the September 2004 Substantive 
Appeal, the veteran discussed the effect his back has on his 
ability to travel, which is a requirement of his employment.  
In December 2008, the veteran further explained the effect 
his back has on his ability to travel.  Additionally, the 
Board notes the veteran has had representation throughout the 
duration of the appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  Thus, 
the Board finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and the 
reports of VA examinations.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks a 
rating in excess of 20 percent for his service-connected 
lumbosacral strain.  The RO initially granted service 
connection for a low back strain in an April 2002 rating 
decision.  At that time, a noncompensable evaluation was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
A January 2004 rating decision granted an increased 20 
percent evaluation for the back disability.  The veteran 
contends the 20 percent rating evaluation does not accurately 
reflect the severity of his disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

At the time the veteran applied for an increased evaluation 
in July 2003 a strain of lumbar spine was evaluated under 
Diagnostic Code 5295. Under this Diagnostic Code a 10 percent 
evaluation was assigned for a lumbosacral strain with 
characteristic pain on motion. A 20 percent evaluation was 
warranted upon a showing of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position. A 40 percent evaluation was for assignment for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Another potentially applicable Diagnostic Code was Diagnostic 
Code 5292 which evaluated the back based upon limitation of 
motion of the spine. Under Diagnostic Code 5292 slight 
limitation of motion warranted a 10 percent evaluation, 
moderate limitation of motion warranted a 20 percent 
evaluation and severe limitation of motion warranted a 40 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The regulations used to evaluate diseases and injuries of the 
spine were changed effective September 26, 2003. See 38 
C.F.R. § 4.71a (Diagnostic Code 5293)(2003); 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

Effective September 26, 2003, the Schedule for Rating 
Criteria mandated that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns evaluations with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent evaluation is for assignment when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or with a 
combined range of motion not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran underwent a VA examination performed by QTC 
Medical Services in September 2003.  The veteran complained 
of aching in the back and reported days when he could not get 
up from a lying down position.  He described flare-ups with 
weather changes and prolonged sitting. The flare ups lasted 
for at least an hour.  He could not sit in airplane for long 
periods of time.  He indicated he had to call in sick because 
he was unable to work.  The pain radiated to the neck but 
there was no paresthesia.  He described difficulty cooking, 
walking, climbing stairs, vacuuming, gardening, driving a car 
and pushing a lawn mower.  He was employed.  Posture and gait 
were normal.  

Clinical examination reflected evidence of radiation of pain 
on movement, muscle spasm and tenderness.  There was straight 
leg raising of 45 degrees on the right side and 30 degrees on 
the left side with radiation to the back.  There was flexion 
to 60 degrees, extension to 30 degrees, left lateral flexion 
to 30 degrees, right lateral flexion to 40 degrees, and left 
rotation to 30 degrees with pain and right rotation to 35 
degrees without pain.  There was decreased motion because of 
pain but not due to fatigue, weakness, lack of endurance or 
incoordination.  There was no evidence of ankylosis of the 
lumbar spine.  

Neurological examination revealed motor and sensory functions 
of the lower extremities were normal.  There was knee reflex 
of 4+ bilaterally.  Ankle reflex was 2+.  X-rays of the spine 
were within normal limits.  The diagnosis was low back strain 
with progression to ongoing problem with decreased range of 
motion.  An addendum to the examination indicated the veteran 
did not present with evidence of intervertebral disc 
syndrome.  

The veteran underwent another VA examination performed by QTC 
Medical Services in July 2008 to assess the severity of his 
disability.  The veteran complained of stiffness.  He denied 
visual disturbances, weakness, numbness, fever, bladder 
complaint, malaise, bowel complaint or dizziness.  He denied 
any weight loss associated with the condition.  He described 
episodic pain in the low back since 1999.  It occurred once a 
week and lasted for approximately 2 hours.  The pain was 
described as crushing and aching and the veteran rated it as 
a 4.  The pain was elicited by sitting for long periods and 
relieved by getting up.  He could function without pain 
medication and denied treatment for the condition.  He 
indicated the condition did not resulting any incapacitation.  
The only functional impairment was having to get up and move 
around after sitting for long periods. 

Clinical examination reflected the veteran's gait and posture 
were within normal limits.  The veteran did not use any 
assistive devices for ambulation.  There was no evidence of 
radiating pain on movement.  Muscle spam was absent.  There 
was no tenderness on examination.  Straight leg raising test 
was negative.  There was no ankylosis of the lumbar spine.  
Range of motion testing reflected flexion to 70 degrees with 
pain beginning at 70 degrees.  Extension was found to 20 
degrees with pain beginning at 20 degrees.  There was 30 
degrees of bilateral lateral flexion and 30 degrees of right 
and left rotation, with pain beginning at 30 degrees.  The 
joint function was additionally limited by pain after 
repetitive use.  It was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  The examiner 
indicated pain additionally limited function by 5degrees.  
The spine had normal head position with symmetry in 
appearance and symmetry of spinal motion and normal curvature 
of the spine.  There was no sign of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  

Neurological examination reflected motor function and sensory 
function were within normal limits.  Reflexes of the lower 
extremities were 2+ throughout.  The x-ray findings were 
within normal limits.  The diagnosis was lumbosacral strain.  
The examiner noted the veteran experienced low back flares 
exclusively from prolonged sitting.  The veteran also noted 
that he got up approximately every hour to prevent this.  He 
described difficulty with travel in that it is more difficult 
to get up and stretch and this was the main area where the 
veteran experienced impairment secondary to the back.  This 
did not result in any specific loss of function or prevent 
him from traveling in the course of employment.  The problems 
have not been significant enough to warrant taking any kind 
of medication, including an over the counter medication.  The 
effects of the low back condition on employment were minimal 
and the effect on daily activity was mild.  However, during 
periods when the back acted up the back disability impeded 
the veteran's general exertional ability although there were 
no specific functional impairments that were brought to the 
examiner's attention.  Clinical impression was fairly typical 
low back pain as occurs with a high prevalence in the general 
population consistent with the diagnosis of low back strain.  
The veteran did not have any discernable traumatic injury 
arthritis or disc disease on radiographic findings to suggest 
problems greater than muscle strain.  The veteran did not 
require particular treatment for his complaints.  No 
functional limitation of any significant nature was detected.  

Evaluating the evidence in light of the above rating 
criteria, the Board finds a higher 40 percent evaluation is 
not warranted at any time.  There is no indication that the 
veteran's lumbar strain resulted in listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion to warrant a higher 
rating under the criteria in effect prior to August 2004.  
Nor could the veteran's spine be described as manifesting 
with severe limitation of motion.  In fact, the September 
2003 examination reflected flexion to 60 degrees.  As such a 
rating in excess of 20 percent is not warranted under the 
criteria in effect prior to September 2003.

Similarly, applying the evidence to the General Rating 
Formula for Diseases and Injuries of the Spine reflects the 
veteran's spine did not result in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
cause favorable ankylosis of the entire thoracolumbar spine.  
In fact, the September 2003 examination demonstrated flexion 
to 60 degrees and the most recent July 2008 VA examination 
demonstrated flexion of the lumbar spine to 70 degrees.  

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, 
however, the evidence does not demonstrate the veteran 
complained of any related neurological disability.  
Furthermore, the September 2003 and July 2008 examinations 
reflect the veteran denied any paresthesia, bowel or bladder 
impairment.  While the September 2003 examination noted 
radiation of pain on movement, neurological testing reflected 
normal motor and sensory functioning of the lower 
extremities.  Similarly, neurological testing in July 2008 
revealed findings within normal limits.  Therefore, a 
separate evaluation for slight, incomplete paralysis of the 
sciatic nerve is not warranted.  Nor is the veteran shown to 
have any associated bowel or bladder impairment that would 
warrant a separate evaluation.

The evidence reflects the veteran has repeatedly complained 
of pain and limitation of motion associated with his lumbar 
spine disability.  However, the record reflects the pain is 
manageable and in fact the veteran consistently denied 
requiring treatment by a physician or regular use of pain 
medication to control the symptoms.  Additionally, the VA 
examinations have considered the result of painful motion.  
In September 2003 the examiner indicated there was decreased 
motion due to pain and specifically noted pain on left 
rotation.  Similarly, the July 2008 examination noted the 
veteran was additionally limited by pain and indicated the 
pain limited the veteran an additional 5 degrees.  In other 
words, the veteran had flexion to 65 degrees without pain.  
This still exceeds the criteria of flexion limited to 30 
degrees or less for an increased 40 percent evaluation to be 
warranted.  Therefore, the 


current evaluation assigned contemplates the effects of the 
veteran's complaints of pain, fatigue, swelling and weakness, 
and an increased evaluation based solely on pain is not 
warranted. 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5260, 
5261; DeLuca v. Brown, 8 Vet. App. 202 (1995)

The veteran's low back strain has not been characterized as 
intervertebral disc syndrome and as such a rating pursuant to 
Diagnostic Code 5293 is not warranted.  More significantly, 
there is no evidence that the veteran had incapacitating 
episodes requiring bed rest and treatment by a physician to 
warrant a higher evaluation under this Diagnostic Code.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  Therefore, the preponderance of the evidence 
is against the veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).



ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.


REMAND

After the veteran received notice of a September 2008 rating 
decision that granted service connection for tinnitus, 
granted service connection for right ear hearing loss and 
assigned an increased 10 percent evaluation for the combined 
bilateral hearing loss, the veteran expressed disagreement 
with the decision in a statement dated in December 2008.  The 
claims file does not contain a Statement of the Case for 
these claims.  The Board must therefore remand that issue for 
the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should re-examine the 
veteran's claims pertaining to entitlement 
to an increased evaluation for hearing 
loss and tinnitus.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, should the 
issue be returned to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


